            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

Devon Swan Leon (2017-0218036),          )
                                         )
                    Plaintiff,           )
                                         )             Case No. 19 C 4352
             v.                          )
                                         )             Judge John Robert Blakey
Thomas J. Dart, et al.,                  )
                                         )
                    Defendants.          )

                                        ORDER

        The Court’s show cause order is discharged. Plaintiff’s renewed application
for leave to proceed in forma pauperis [6] is granted. Plaintiff's additional
application for leave to proceed in forma pauperis [7] is denied as moot. The Court
orders the trust fund officer at Plaintiff’s place of incarceration to deduct $11.54 from
Plaintiff’s account for payment to the Clerk as an initial partial payment of the filing
fee, and to continue making monthly deductions in accordance with this order. The
trust fund officer is directed to collect the filing fee in this matter and Plaintiff’s two
other filed cases as addressed below. The Court directs the Clerk of Court to (1)
electronically send a copy of this order to the Supervisor of the Inmate Trust Fund
Accounts at the Cook County Jail; (2) file Plaintiff’s complaint [1]; (3) dismiss
Defendants Dart and Cook County Department of Corrections; (4) issue summons for
service of the complaint on Defendant Philips by the U.S. Marshal; and (5) send
Plaintiff one blank USM-285 (Marshals service) form, a magistrate judge consent
form, filing instructions, and a copy of this order. Plaintiff must complete and return
a USM-285 form for Defendant. Plaintiff also must promptly submit a change-of-
address notification if he is transferred to another facility or released. If Plaintiff
fails to keep the Court informed of his address, this action will be subject to dismissal
and for failure to prosecute. The Court appoints the U.S. Marshal to serve
Defendant.

                                     STATEMENT

       Plaintiff Devon Swan Leon, a detainee at Cook County Jail, brings this action
pro se pursuant to 42 U.S.C. § 1983, alleging a correctional officer failed to intervene
during an assault. Currently before the Court are Plaintiff’s response to the Court’s
show cause order regarding false information provided in his application to proceed
in forma pauperis, his renewed application to proceed in forma pauperis, and his
complaint for initial review pursuant to 28 U.S.C. § 1915A.
      Plaintiff was ordered to show good cause why the matter should not be
dismissed considering his failure to properly disclose the receipt of monetary gifts in
his application for leave to proceed in forma pauperis. Plaintiff has responded [6],
contending that he never intended to lie about his income.

       The show cause order is discharged. Plaintiff did respond, indicating he made
an inadvertent mistake. The Court will give Plaintiff the benefit of the doubt at this
time and the matter will not be dismissed based on the incorrect information in the
application to proceed in forma pauperis. Plaintiff is admonished that he must
carefully review all filings with the Court before their submission; he will not again
receive the benefit of the doubt.

        Plaintiff’s renewed application for leave to proceed in forma pauperis
demonstrates he cannot prepay the filing fee and is granted. Pursuant to 28 U.S.C.
§ 1915(b)(1), (2), the Court orders: (1) Plaintiff to immediately pay (and the facility
having custody of him to automatically remit) $11.54 to the Clerk for payment of the
initial partial filing fee; and (2) Plaintiff to pay (and the facility having custody of him
to automatically remit) to the Clerk twenty percent of the money he receives for each
calendar month during which he receives $10.00 or more, until the $350 filing fee is
paid in full. The Court directs the Clerk to ensure that a copy of this order is mailed
to each facility where Plaintiff is housed until the filing fee has been paid in full. All
payments shall be sent to the Clerk, United States District Court, 219 South
Dearborn Street, Chicago, Illinois 60604, attn: Cashier’s Desk, 20th Floor, and shall
clearly identify Plaintiff’s name and the case number assigned to this case.

        In addition, the Court notes that it has granted Plaintiff leave to proceed in
forma pauperis in two other recently filed lawsuits. See 18-cv-4630 and 18-cv-8083.
Thus, he is again advised that monthly installment payments are assessed using a
per-case approach, under which fee obligations cumulate, i.e., an inmate pays 20% of
his monthly income for each case or appeal in which he is allowed to proceed in forma
pauperis. See Bruce v. Samuels, — U.S. —, 136 S. Ct. 627, 629 (2016). As Plaintiff
has now been granted in forma pauperis status in three cases, the trust account
custodian at Plaintiff’s place of incarceration will deduct 60% of his monthly balance
each time that balance exceeds $10 until his filing fee obligations are paid in full. The
filing fees will remain Plaintiff’s obligation even if he is transferred to another facility.

       The Court next considers Plaintiff’s complaint. Under 28 U.S.C. § 1915A, the
Court is required to screen prisoners’ complaints and dismiss the complaint, or any
claims therein, if the Court determines that the complaint or claim is frivolous or
malicious, fails to state a claim on which relief may be granted, or seeks monetary
relief against an immune defendant. See Jones v. Bock, 549 U.S. 199, 214 (2007);
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). Courts screen prisoners’
complaints in the same manner they review motions to dismiss under Federal Rule
of Civil Procedure 12(b)(6). Maddox v. Love, 655 F.3d 709, 718 (7th Cir. 2011).

       A complaint must include “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain
statement must “give the defendant fair notice of what the claim is and the grounds
upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation
omitted). The statement also must contain sufficient factual matter, accepted as
true, to “state a claim to relief that is plausible on its face,” which means that the
pleaded facts must show there is “more than a sheer possibility that a defendant acted
unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When screening a pro se
plaintiff’s complaint, courts construe the plaintiff’s allegations liberally. Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (per curiam). Courts also must “accept all well-
pleaded facts as true and draw reasonable inference in the plaintiff’s favor.” Roberts
v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016).

       Plaintiff alleges that on April 2, 2019, he was attacked by another detainee in
the bullpen while awaiting to go to court. [1], p. 6. Officer Philips was in the area
but failed to assist and made a joke about Plaintiff yelling for help. Id. Plaintiff did
not receive assistance until it was time for him to go to court. Id. Plaintiff names
Sheriff Thomas Dart, Officer Philips, and Cook County Department of Corrections as
Defendants.

       Accepting Plaintiff’s factual allegations as true, the Court finds that the
complaint arguably states a federal claim against Officer Philips for his failure to
intervene during/after the assault. But Plaintiff has not stated a claim against
Sheriff Dart. Plaintiff seeks to hold Sheriff Dart liable because he is the “head”
supervisor. Sheriff Dart cannot be held liable based on a theory of respondent
superior liability. There is no respondeat superior liability under § 1983. See
Kinslow v. Pullara, 538 F.3d 687, 692 (7th Cir. 2008). Supervisors can only be held
responsible for the constitutional violations of their subordinates if the violation
occurred at the supervisor’s direction or with his or her knowledge and consent. See
Hildebrandt v. Ill. Dep’t of Nat. Res., 347 F.3d 1014, 1039 (7th Cir. 2003).
Accordingly, Sheriff Dart is dismissed without prejudice. In addition, Cook County
Department of Corrections is dismissed because it is not a suable entity. Castillo v.
Cook County Mail Room Dep’t., 990 F.2d 304, 307 (7th Cir. 1993).

       The Court directs the Clerk of Court to issue summons for service of the
complaint on Defendant Philips. The Court directs the Clerk to mail Plaintiff one
blank USM-285 (Marshals service) form. The Court advises Plaintiff that a
completed USM-285 form is required for service on Defendant. The Marshal will not
attempt to serve Defendant unless and until the required forms are received.
Plaintiff must therefore complete and return a service form for Defendant, and failure
to do so may result in dismissal of the unserved Defendant, as well as dismissal of
this case in its entirety.
       The Court appoints the U.S. Marshals Service to serve Defendant. The Court
directs the Marshal to make all reasonable efforts to serve Defendant. With respect
to any former employee of the Cook County Jail who can no longer be found at the
work address provided by Plaintiff, Cook County officials must furnish the Marshal
with the Defendant’s last-known address. The Marshal will use the information
only for purposes of effectuating service or to show proof of service, and any
documentation of the address shall be retained only by the Marshals Service.
Address information will not be maintained in the Court file nor disclosed by the
Marshal, except as necessary to serve Defendant. The Court authorizes the Marshal
to send a request for waiver of service consistent with Federal Rule of Civil Procedure
4(d) before attempting personal service.

       The Court instructs Plaintiff to file all future papers concerning this action
with the Clerk of this Court in care of the Prisoner Correspondent. Every document
submitted by Plaintiff must include a certificate of service indicating the date on
which Plaintiff gave the document to prison authorities for mailing. Any letters or
other documents sent directly to a judge or that otherwise fail to comply with these
instructions may be disregarded by the Court or returned to Plaintiff. Plaintiff is
advised that he must promptly submit a change-of-address notification if he is
transferred to another facility or released. Failure to do so may lead to dismissal of
this action for failure to comply with a Court order and for want of prosecution.

Dated: March 9, 2020

                                              Entered:


                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge
